SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at March 31, 2016 and Independent Auditors’ Report Review Report on review of interim financial information To Shareholders, Members of the Board and Management Braskem S.A. Camaçari - Bahia Introduction We have reviewed the accompanying individual and consolidated interim financial information of Braskem S.A. (the “Company”) included in the Quarterly Financial Information for the quarter ended March 31, 2016, which comprises the balance sheet as of March 31, 2016, the statements of profit or loss and comprehensive income for the three-month period then ended, changes in equity and cash flows for the three-month period then ended, and notes to the interim financial information. Management is responsible for the preparation and presentation of this individual interim financial information in accordance with CPC 21(R1) Technical Pronouncement - Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21(R1) and international standard IAS 34 - Interim Financial Reporting , issued by the International Accounting Standards Board - IASB, as well as for the presentation of this quarterly information in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission, applicable to the preparation of interim financial information. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international review standards applicable to interim financial information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity , respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) applicable to the preparation of interim financial information and presented in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission. Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) and IAS 34, issued by the IASB, applicable to the preparation of interim financial information and presented in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission. Emphasis of a matter We draw attention to notes 18 (a) and (b) to the interim financial information that discloses the allegations, events and actions taken by the Company with respect to the ongoing internal investigations and the development of the class action brought in US courts. Our conclusion does not contain modifications in relation to these matters. Other matters Statements of value added We also reviewed the individual and consolidated statements of value added for the three-month period ended March 31, 2016, prepared under the responsibility of the Company's management, whose presentation on the interim financial information is required under the standards issued by CVM - Brazilian Securities and Exchange Commission applicable to the preparation of Interim Financial Information and considered as additional information by IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that the accompanying statements of value added are not prepared, in all material respects, in accordance with the individual and consolidated interim financial information taken as a whole. São Paulo, May 4, 2016 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Anselmo Neves Macedo Accountant CRC 1SP160482/O-6 Braskem S.A. Balance sheet at March 31, 2016 All amounts in thousands of reais Consolidated Parent company Assets Note Mar/2016 Dec/2015 Mar/2016 Dec/2015 Current assets Cash and cash equivalents 3 7,523,641 7,439,723 3,170,043 4,773,251 Financial investments 4 1,397 1,172 1,397 1,172 Trade accounts receivable 5 2,308,564 2,735,144 2,360,292 2,526,510 Inventories 6 5,145,074 5,517,206 3,742,812 4,131,128 Taxes recoverable 8 1,081,509 1,272,004 642,787 762,824 Dividends and interest on capital 7 2,350 1,998 101,468 87,655 Prepaid expenses 157,901 166,170 140,643 139,668 Related parties 7 10,320 10,507 119,003 118,661 Derivatives operations 14.2 11,058 53,662 11,058 12,616 Other receivables 180,185 300,901 124,487 248,488 16,421,999 17,498,487 10,413,990 12,801,973 Non-current assets Financial investments 4 37,457 46,193 37,457 46,193 Trade accounts receivable 5 11,871 19,822 3,933,938 4,279,433 Advances to suppliers 6 86,249 135,046 86,249 135,046 Taxes recoverable 8 1,273,060 1,304,056 1,168,630 1,198,301 Deferred income tax and social contribution 16 2,363,688 3,226,507 1,338,519 2,179,354 Judicial deposits 278,139 277,093 269,848 268,572 Related parties 7 308,321 144,633 287,013 124,645 Insurance claims 69,523 63,199 65,582 60,778 Derivatives operations 14.2 12,280 Other receivables 256,029 298,057 128,714 125,898 Investments in subsidiaries and jointly-controlled investments 9 73,964 82,290 5,036,801 4,589,947 Other investments 4,064 4,064 3,828 3,828 Property, plant and equipment 10 32,836,812 33,961,963 16,273,692 16,542,078 Intangible assets 11 2,833,739 2,887,604 2,563,736 2,572,341 40,432,916 42,462,807 31,194,007 32,126,414 Total assets 56,854,915 59,961,294 41,607,997 44,928,387 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at March 31, 2016 All amounts in thousands of reais Continued Consolidated Parent company Liabilities and shareholders' equity Note Mar/2016 Dec/2015 Mar/2016 Dec/2015 Current liabilities Trade payables 9,046,935 11,698,695 8,821,805 9,557,676 Borrowings 12 2,261,540 1,968,540 2,759,670 2,567,124 Project finance 13 392,181 302,266 Derivatives operations 14.2 43,615 57,760 1,515 8,351 Payroll and related charges 675,049 605,059 505,234 446,125 Taxes payable 15 811,383 744,660 315,372 221,305 Dividends 753,664 753,668 753,664 753,668 Advances from customers 114,344 119,680 43,591 44,528 Sundry provisions 17 71,512 93,942 62,851 67,190 Accounts payable to related parties 7 2,619,928 4,297,735 Other payables 299,649 337,959 192,135 207,730 14,469,872 16,682,229 16,075,765 18,171,432 Non-current liabilities Trade payables 7 100,917 57,148 1,815,401 3,420,281 Borrowings 12 23,117,215 25,370,260 7,531,694 8,207,012 Project finance 13 11,040,341 11,975,167 Derivatives operations 14.2 1,141,819 1,184,741 1,045,816 1,184,741 Taxes payable 15 29,574 26,716 28,294 25,825 Accounts payable to related parties 7 9,802,892 10,905,207 Non-controlling loan in Braskem Idesa 1,580,402 1,538,784 Deferred income tax and social contribution 16 699,716 731,241 Post-employment benefits 148,981 154,707 54,166 54,166 Provision for losses on subsidiaries 110,673 137,013 Sundry provisions 17 671,399 653,972 589,239 571,349 Other payables 212,617 248,618 170,746 179,873 38,742,981 41,941,354 21,148,921 24,685,467 Shareholders' equity 19 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 2,882,019 2,882,019 2,882,019 2,882,019 Other comprehensive income (7,555,217) (9,085,256) (7,555,217) (9,085,256) Treasury shares (49,819) (49,819) (927) (927) Accumulated profit 781,784 781,784 Total attributable to the Company's shareholders 4,334,419 2,022,596 4,383,311 2,071,488 Non-controlling interest in Braskem Idesa (684,885) 3,642,062 1,337,711 4,383,311 2,071,488 Total liabilities and shareholders' equity 56,854,915 59,961,294 41,607,997 44,928,387 The Management notes are an integral part of the financial statements. 2 Braskem S.A. Statement of operations and statement of comprehensive income at March 31, 2016 All amounts in thousands of reais Consolidated Parent company Note Mar/2016 Mar/2015 Mar/2016 Mar/2015 Net sales revenue 21 12,171,941 10,195,322 8,948,156 7,256,878 Cost of products sold (8,924,605) (8,590,489) (7,153,761) (6,067,009) Gross profit 3,247,336 1,604,833 1,794,395 1,189,869 Income (expenses) Selling and distribution (319,877) (261,924) (222,625) (194,937) General and administrative (348,717) (297,096) (194,041) (209,415) Research and development (42,594) (39,819) (23,065) (27,360) Results from equity investments 9(c) 1,687 2,003 785,629 64,691 Other operating income (expenses), net (64,605) (39,893) (61,501) 3,840 Operating profit 2,473,230 968,104 2,078,792 826,688 Financial results 22 Financial expenses (1,212,290) (1,192,102) (734,424) (1,651,664) Financial income (263,115) 603,323 (674,650) 1,166,146 Profit before income tax and social contribution 997,825 379,325 669,718 341,170 Current and deferred income tax and social contribution 16 (250,928) (175,333) 105,016 (89,767) Profit for the period 746,897 203,992 774,734 251,403 Attributable to: Company's shareholders 774,734 251,403 Non-controlling interest in Braskem Idesa (27,837) (47,411) Profit for the period 746,897 203,992 The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of operations and statement of comprehensive income at March 31, 2016 All amounts in thousands of reais, except earnings per share Continued Consolidated Parent company Note Mar/2016 Mar/2015 Mar/2016 Mar/2015 Profit for the period 746,897 203,992 774,734 251,403 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge 27,918 (389,703) 139,587 (311,431) Income tax and social contribution (13,959) 122,966 (47,460) 105,887 Fair value of cash flow hedge - Braskem Idesa (83,752) (45,895) Income tax and social contribution 25,126 Fair value of cash flow hedge from jointly-controlled (10,004) (10,004) 3,955 (266,737) 23,497 (251,439) Exchange variation of foreign sales hedge 14.3(a.i) 2,220,529 (3,728,640) 2,220,529 (3,728,640) Sales Hedge - transfer to profit or loss 14.3(a.i) 421,800 421,800 Income tax and social contribution on exchange variation (898,392) 1,267,738 (898,392) 1,267,738 Exchange variation of foreign sales hedge - Braskem Idesa 14.3(a.ii) (179,723) (379,332) (134,792) (284,499) Income tax on exchange variation - Braskem Idesa 53,917 70,984 40,438 53,238 1,618,131 (2,769,250) 1,649,583 (2,692,163) Foreign subsidiaries currency translation adjustment (64,632) 437,758 (135,991) 419,359 Total 1,557,454 1,537,089 Total comprehensive income (loss) for the year 2,304,351 2,311,823 Attributable to: Company's shareholders 2,311,823 (2,272,840) Non-controlling interest in Braskem Idesa (7,472) (121,397) Total comprehensive income (loss) for the period 2,304,351 Parent company Mar/2016 Mar/2015 Note Basic and diluted Basic and diluted Profit per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 20 Earnings per share - common 0.9735 0.0944 Earnings per share - preferred shares class "A" 0.9735 0.6061 Earnings per share - preferred shares class "B" 0.6065 0.6062 The Management notes are an integral part of the financial statements 4 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Additional Other Braskem Non-controlling Total Capital Legal Retained dividends comprehensive Treasury Accumulated shareholders' interest in shareholders' Note Capital reserve reserve earnings proposed income shares profit interest Braskem Idesa equity At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,038,883 5,894,350 Comprehensive income for the period: Profit for the period 251,403 251,403 (47,411) 203,992 Exchange variation of foreign sales hedge, net of taxes (2,692,163) (2,692,163) (77,087) (2,769,250) Fair value of cash flow hedge, net of taxes (251,439) (251,439) (15,298) (266,737) Foreign subsidiaries currency translation adjustment 419,359 419,359 18,399 437,758 (2,524,243) 251,403 (2,272,840) (121,397) (2,394,237) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,810) 6,810 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 (7,051) 7,051 Contributions to shareholders: Additional dividends proposed 19(b) (927) (927) (927) (927) (927) (927) At March 31, 2015 8,043,222 232,430 71,542 394,121 270,517 258,454 3,765,116 3,499,186 At December 31, 2015 8,043,222 232,430 229,992 2,404,663 247,364 2,022,596 1,337,711 Comprehensive income for the period: Profit for the period 774,734 774,734 (27,837) 746,897 Exchange variation of foreign sales hedge, net of taxes 1,649,583 1,649,583 (31,452) 1,618,131 Fair value of cash flow hedge, net of taxes 23,497 23,497 (19,542) 3,955 Foreign currency translation adjustment (135,991) (135,991) 71,359 (64,632) 1,537,089 774,734 2,311,823 (7,472) 2,304,351 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,809) 6,809 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 (7,050) 7,050 At March 31, 2016 8,043,222 232,430 229,992 2,404,663 247,364 781,784 4,334,419 3,642,062 The Management notes are an integral part of the financial statements. 5 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Parent company Revenue reserves Additional Other Total Capital Legal Retained dividends comprehensive Treasury Accumulated shareholders' Note Capital reserve reserve earnings proposed income shares profit equity At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,087,775 Comprehensive income for the period: Profit for the period 251,403 251,403 Exchange variation of foreign sales hedge, net of taxes (2,692,163) (2,692,163) Fair value of cash flow hedge, net of taxes (251,439) (251,439) Foreign subsidiaries currency translation adjustment 419,359 419,359 (2,524,243) 251,403 (2,272,840) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,810) 6,810 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 (7,051) 7,051 Contributions to shareholders: Additional dividends proposed 19(b) (927) (927) (927) (927) At March 31, 2015 8,043,222 232,430 71,542 394,121 270,517 258,454 3,814,008 At December 31, 2015 8,043,222 232,430 229,992 2,404,663 247,364 2,071,488 Comprehensive income for the period: Profit for the period 774,734 774,734 Exchange variation of foreign sales hedge, net of taxes 1,649,583 1,649,583 Fair value of cash flow hedge, net of taxes 23,497 23,497 Foreign subsidiaries currency translation adjustment (135,991) (135,991) 1,537,089 774,734 2,311,823 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,809) 6,809 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 (7,050) 7,050 At March 31, 2016 8,043,222 232,430 229,992 2,404,663 247,364 781,784 4,383,311 The Management notes are an integral part of the financial statements. 6 Braskem S.A. Statement of cash flows at March 31, 2016 All amounts in thousands of reais Consolidated Parent company Note Mar/2016 Mar/2015 Mar/2016 Mar/2015 Profit before income tax and social contribution 997,825 379,325 669,718 341,170 Adjustments for reconciliation of profit Depreciation, amortization and depletion 582,819 518,805 490,773 442,786 Results from equity investments 9(c) (1,687) (2,003) (785,629) (64,691) Interest and monetary and exchange variations, net 386,645 998,244 560,859 1,144,124 Other 19,584 3,790 19,582 2,029 1,985,186 1,898,161 955,303 1,865,418 Changes in operating working capital Held-for-trading financial investments 17,252 8,330 17,250 17,653 Trade accounts receivable 434,434 (618,069) 511,695 (1,097,247) Inventories 413,307 578,262 428,583 616,081 Taxes recoverable 316,153 290,810 165,058 198,677 Prepaid expenses 8,269 5,494 (975) 17,713 Other receivables (8,479) (252,734) (47,434) (255,658) Trade payables (1,870,551) 449,302 (1,603,311) 424,869 Taxes payable (208,486) 129,570 96,534 77,499 Advances from customers (5,336) 8,242 (937) 725 Sundry provisions (5,003) (28,869) 13,551 (9,561) Other payables 32,171 (40,600) 27,820 (292,697) Cash from operations 1,108,917 2,427,899 563,137 1,563,472 Interest paid (259,042) (181,343) (120,010) (82,677) Income tax and social contribution paid (10,459) (15,350) (9,124) Net cash generated by operating activities 755,213 2,236,097 427,777 1,471,671 Proceeds from the sale of fixed assets 97 532 18 139 Acquisitions to property, plant and equipment (i) (751,078) (816,353) (206,001) (226,751) Acquisitions of intangible assets (4,557) (595) (4,557) (595) Net cash used in investing activities Short-term and Long-term debit Obtained borrowings 803,625 1,394,810 823,523 699,973 Payment of borrowings (968,354) (1,886,696) (925,757) (1,087,288) Project finance 13 Obtained borrowings 91,094 357,319 Payment of borrowings (80,391) (86,748) Related parties Payment of loans (1,718,207) (200,022) Transactions current active 1,766 Dividends paid (4) (6) (4) (6) Repurchase of treasury shares 19(b) (927) (927) Net cash provided by (used in) financing activities Exchange variation on cash of foreign subsidiaries 238,273 (119,521) Increase (decrease) in cash and cash equivalents 83,918 1,077,912 657,960 Represented by Cash and cash equivalents at the beginning of the period 7,439,723 3,993,359 4,773,251 2,416,288 Cash and cash equivalents at the end of the period 7,523,641 5,071,271 3,170,043 3,074,248 Increase (decrease) in cash and cash equivalents 83,918 1,077,912 657,960 (i) Includes capitalized financial charges paid: Mar/2016 – Consolidated – R$188,725 and Parent Company – R$16,974. The Management notes are an integral part of the financial statements. 7 Braskem S.A. Statement of value added at March 31, 2016 All amounts in thousands of reais Consolidated Parent company Mar/2016 Mar/2015 Mar/2016 Mar/2015 Revenue 13,955,373 11,818,880 10,715,320 8,712,813 Sale of goods, products and services 14,033,485 11,868,714 10,788,593 8,718,300 Other income (expenses), net (55,538) (34,135) (52,648) 9,427 Allowance for doubtful accounts (22,574) (15,699) (20,625) (14,914) Inputs acquired from third parties Cost of products, goods and services sold (9,664,181) (9,482,475) (7,945,185) (6,764,592) Material, energy, outsourced services and others (391,518) (304,826) (269,468) (209,978) Impairment of assets (996) 64 (768) Gross value added 3,898,678 2,031,643 2,499,899 1,738,243 Depreciation, amortization and depletion (582,819) (518,805) (490,773) (442,786) Net value added produced by the entity 3,315,859 1,512,838 2,009,126 1,295,457 Value added received in transfer 605,410 110,979 1,230,877 Results from equity investments 1,687 2,003 785,629 64,691 Financial income (263,115) 603,323 (674,650) 1,166,146 Other 29 84 40 Total value added to distribute 3,054,460 2,118,248 2,120,105 2,526,334 Personnel 309,578 270,091 179,975 147,831 Direct compensation 242,114 205,921 133,445 108,228 Benefits 49,932 50,869 29,232 28,699 FGTS (Government Severance Pay Fund) 17,532 13,301 17,298 10,904 Taxes, fees and contribuitions 722,469 386,913 379,055 419,112 Federal 181,029 16,001 (58,180) 121,199 State 530,014 363,551 429,267 295,334 Municipal 11,426 7,361 7,968 2,579 Remuneration on third parties' capital 1,275,516 1,257,252 786,341 1,707,988 Financial expenses (including exchange variation) 1,206,475 1,188,642 729,664 1,650,362 Rentals 69,041 68,610 56,677 57,626 Remuneration on own capital 746,897 203,992 774,734 251,403 Profit for the year 774,734 251,403 774,734 251,403 Non-controlling interests in loss for the period (27,837) (47,411) Value added distributed 3,054,460 2,118,248 2,120,105 2,526,334 The Management notes are an integral part of the financial statements. 8 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”) is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements Other corporate events of 2015 and which did not produce significant impact on these financial statements were presented in the 2015 annual financial statements of the Company (Note 1(a)). (b) Net working capital On March 31, 2016, net working capital at the Parent Company was negative R$5,661,775 (negative R$5,369,459 on December 31, 2015). On the other hand, consolidated net working capital was positive R$1,952,127 (positive R$816,258 on December 31, 2015). The consolidated figures are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements. For this reasons, any analysis of the Parent Company’s working capital will not reflect the actual liquidity position of the consolidated group. 2. Summary of significant accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2015 financial statements. Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem as of December 31, 2015, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2015 financial statements. Issue of these financial statements was authorized by the Executive Board on May 04, 2016. Consolidated and parent company quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. The parent company information was prepared and is being presented in accordance with CPC pronouncement. 9 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated The individual and consolidated Statement of Value Added (“DVA”) is required under Brazilian corporations law and under the accounting practices adopted in Brazil for public companies. IFRS does not require the presentation of this statement. Consolidated quarterly information The consolidated quarterly information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total interest - % Headquarters Mar/2016 Dec/2015 Direct and Indirect subsidiaries Alclor Química de Alagoas Ltda ("Alclor") (i) Brazil 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem International GmbH ("Braskem Austria") (ii) Austria 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") (iii ) Austria 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa S.A.P.I. ("Braskem Idesa") Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Incoporated Limited ("Braskem Inc") Cayman Islands 100.00 100.00 Braskem Mexico Proyectos S.A. de C.V. SOFOM ("Braskem México Sofom") Mexico 100.00 100.00 Braskem Mexico, S. de RL de CV ("Braskem México") Mexico 100.00 100.00 Braskem Mexico Servicios S. RL de CV ("Braskem México Serviços") Mexico 100.00 100.00 Braskem Netherlands B.V. ("Braskem Holanda") Netherlands 100.00 100.00 Braskem Netherlands Finance B.V. (“Braskem Holanda Finance”) Netherlands 100.00 100.00 Braskem Netherlands Inc. B.V. (“Braskem Holanda Inc”) Netherlands 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 Braskem Petroquímica Ltda. ("Braskem Petroquímica") Brazil 100.00 100.00 Quantiq Distribuidora Ltda. ("Quantiq") Brazil 100.00 100.00 IQAG Armazéns Gerais Ltda. ("IQAG") Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 Fundo de Investimento Caixa Júpiter Multimercado Crédito Privado Longo Prazo ("Fundo Júpiter") Brazil 100.00 100.00 (i) In the process of merger. (ii) In process of extinction. (iii) Dissolved in January 2016. 10 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Foreign currency translation The information on foreign currency translation was presented in the 2015 annual financial statements of the Company, in Note 2.2. (a) Brazilian real as functional currency The company has a few companies abroad that also use the real as their functional currency. Foreign currency transactions and balances are translated into the functional currency using the foreign exchange rates prevailing at the dates of the transactions or at year end, as applicable. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation at year-end foreign exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the statement of operations as “financial income” and “financial expenses”, respectively , except those designated for hedge accounting, which are, in this case, deferred in equity as cash flow hedges. (b) Exchange variation effects The main effects from exchange variation in these financial statements are shown below: End of period rate Average rate for period ended Mar/2016 Dec/2015 Variation Mar/2016 Mar/2015 Variation U.S. dollar - Brazilizan real 3.5589 3.9048 -8.86% 3.9022 2.8702 35.95% U.S. dollar - Mexican peso 17.2230 17.3700 -0.85% 18.0244 14.9592 20.49% U.S. dollar - Euro 0.8779 0.9187 -4.44% 0.9068 0.8900 1.89% Reconciliation of equity and profit (loss) for the period between Parent Company and consolidated Shareholders' equity Profit for the period Mar/2016 Dec/2015 Mar/2016 Dec/2015 Parent company 4,383,311 2,071,488 774,734 251,403 Braskem shares owned by subsidiary (48,892) (48,892) Non-controlling interest in Braskem Idesa (692,357) (684,885) (27,837) (47,411) Consolidated 3,642,062 1,337,711 746,897 203,992 11 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated 3. Cash and cash equivalents The information on cash and cash equivalents was presented in the 2015 annual financial statements of the Company, in Note 5. Consolidated Parent Company Mar/2016 Dec/2015 Mar/2016 Dec/2015 Cash and banks (i) 772,528 873,966 117,308 270,965 Cash equivalents: Domestic market 1,502,370 2,428,995 2,292,505 2,184,405 Foreign market (i) 5,248,743 4,136,762 760,230 2,317,881 Total 7,523,641 7,439,723 3,170,043 4,773,251 (i) On March 31, 2016, it includes cash and banks of R$53,586 (R$96,830 on December 31, 2015) and cash equivalents of R$74,503 (R$37,809 on December 31, 2015) of the subsidiary Braskem Idesa, available for use in its project. 4. Financial investments The information on financial investments was presented in the 2015 annual financial statements of the Company, in Note 6. Consolidated Parent Company Mar/2016 Dec/2015 Mar/2016 Dec/2015 Held-for-trading Other 1,397 1,172 1,397 1,172 Held-to-maturity Quotas of investment funds in credit rights 37,457 46,193 37,457 46,193 Total 38,854 47,365 38,854 47,365 Current assets 1,397 1,172 1,397 1,172 Non-current assets 37,457 46,193 37,457 46,193 Total 38,854 47,365 38,854 47,365 12 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated 5. Trade accounts receivable The information on trade accounts receivable was presented in the 2015 annual financial statements of the Company, in Note 7. Consolidated Parent company Mar/2016 Dec/2015 Mar/2016 Dec/2015 Consumers Domestic market 1,373,915 1,439,133 1,363,470 1,370,971 Foreign market 1,297,068 1,643,807 5,241,395 5,724,982 Allowance for doubtful accounts (350,548) (327,974) (310,635) (290,010) Total 2,320,435 2,754,966 6,294,230 6,805,943 Current assets 2,308,564 2,735,144 2,360,292 2,526,510 Non-current assets 11,871 19,822 3,933,938 4,279,433 Total 2,320,435 2,754,966 6,294,230 6,805,943 6. Inventories The information on inventories was presented in the 2015 annual financial statements of the Company, in Note 8. Consolidated Parent company Mar/2016 Dec/2015 Mar/2016 Dec/2015 Finished goods 3,710,937 3,928,446 2,603,382 2,812,657 Raw materials, production inputs and packaging 802,912 1,008,217 656,505 879,608 Maintenance materials 292,757 289,568 188,229 196,432 Advances to suppliers 301,294 315,234 291,932 304,816 Imports in transit and other 123,423 110,787 89,013 72,661 Total 5,231,323 5,652,252 3,829,061 4,266,174 Current assets 5,145,074 5,517,206 3,742,812 4,131,128 Non-current assets 86,249 135,046 86,249 135,046 Total 5,231,323 5,652,252 3,829,061 4,266,174 13 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated 7. Related parties The information concerning related parties was presented in the 2015 annual financial statements of the Company, in Note 9. (a) Consolidated Consolidated Balances at March 31, 2016 Balances at December 31, 2015 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and Balance sheet subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Assets Current Trade accounts receivable 8,304 121,548 34,182 164,034 12,851 141,550 33,997 188,398 Inventories 167,442 7(b.i) 167,442 138,619 7(b.i) 138,619 Dividends and interest on capital 2,350 2,350 Related parties 10,320 10,320 9,927 580 10,507 Non-current Advances to suppliers 15,222 7(b.i) 15,222 58,443 7(b.i) 58,443 Related parties Intracompany loan 80,175 80,175 78,332 78,332 Other receivables 228,146 228,146 66,301 66,301 Total assets 190,968 440,189 36,532 667,689 209,913 296,110 34,577 540,600 Liabilities Current Trade payables 118,406 1,235,830 1,517 1,355,753 284,973 1,400,485 2,011 1,687,469 Total liabilities 118,406 1,235,830 1,517 1,355,753 284,973 1,400,485 2,011 1,687,469 Period ended March 31, 2016 Period ended March 31, 2015 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Transactions Sales of products 15,569 695,947 117,856 829,372 12,688 601,706 118,932 733,326 Purchases of raw materials, finished goods services and utilities 361,144 (i) 2,536,367 22,165 2,919,676 829,358 (i) 2,558,116 13,450 3,400,924 Financial income (expenses), net 187 (50,061) (49,874) (35,065) (35,065) Post-employment benefits plan Odebrecht previdência Privada ("Odeprev") 5,055 5,055 4,907 4,907 (i) Includes expenses with the Braskem Idesa project, of which R$330,406 related to the first quarter of 2016, and R$782,024 related to the first quarter of 2015 (Note 13). 14 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (b) Parent Company Balances at March 31, 2016 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and FIM Sol and Balance sheet Inc. Holanda Netherlands Inc Petroquímica America Argentina Other subsidiaries subsidiaries FIM Júpiter Total Assets Current Cash and equivalents 1,395,308 1,395,308 Trade accounts receivable 667,049 146,614 84,402 180,072 68,800 8,227 118,705 1,273,869 Inventories 167,442 7(b.i) 167,442 Dividends and interest on capital 97,611 3,857 101,468 Related parties 50 45 28,441 46,931 33,549 62 9,925 119,003 Non-current Trade accounts receivable 3,923,946 3,923,946 Advances to suppliers 15,222 7(b.i) 15,222 Related parties Loan agreeements 15,231 102 80,175 95,508 Other receivables 191,505 191,505 Total assets 3,939,227 667,094 272,666 131,333 180,072 106,308 190,953 400,310 1,395,308 7,283,271 Liabilities Current Trade payables 3,307,990 1,061,338 20 614 17,041 1,227,817 5,614,820 Accounts payable to related parties Advance to export 2,426,540 8,714 2,435,254 Other payables 149,813 578 34,283 184,674 Non-current Trade payables 1,723,588 1,723,588 Accounts payable to related parties Advance to export 8,780,610 1,007,169 9,787,779 Payable notes 13,666 1,447 15,113 Total liabilities 1,737,254 3,307,990 11,207,150 1,212,598 1,016,481 34,897 17,041 1,227,817 19,761,228 Period ended March 31, 2016 Associated companies, Jointly-controlled investment and associated companies Related companies Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc. Holanda Netherlands Inc Petroquímica America Argentina Other subsidiaries subsidiaries Other Total Transactions Sales of products 43,911 711,702 561,900 87,462 85,560 201,604 15,419 687,012 2,394,570 Purchases of raw materials, finished products services and utilities 160,378 1,042,868 1,161,054 25,294 28,598 2,301,332 4,719,524 Financial income (expenses), net (180,369) 265,944 964,824 73,425 (19,190) (6,146) 187 (50,061) 1,048,614 General and administrative expenses - Odeprev 4,715 4,715 15 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Balances at December 31, 2015 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and FIM Sol and Balance sheet Inc. Holanda Netherlands Inc Petroquímica America Austria Argentina Other subsidiaries subsidiaries FIM Júpiter Total Assets Current Cash and equivalents 1,461,914 1,461,914 Trade accounts receivable 645,621 144,433 38,890 202,937 66,976 12,851 138,226 1,249,934 Inventories 138,619 138,619 Dividends and interest on capital 84,150 84,150 Related parties 20,039 46,648 41,987 62 9,925 118,661 Non-current Trade accounts receivable 4,261,535 4,261,535 Advances to suppliers 58,443 58,443 Related parties Loan agreements 16,541 113 78,332 94,986 Other receivables 29,659 29,659 Total assets 4,278,076 645,621 248,622 85,538 202,937 109,076 209,975 256,142 1,461,914 7,497,901 Liabilities Current Trade payables 3,068,634 686,084 21 2,862 27,715 1,381,150 5,166,466 Accounts payable to related parties Advance to export 15,629 4,065,040 22,171 4,102,840 Other payables 9,538 149,520 689 35,148 194,895 Non-current Trade payables 3,280,511 3,280,511 Accounts payable to related parties Advance to export 149,684 9,634,023 1,105,058 10,888,765 Payable notes 14,995 1,447 16,442 Total liabilities 3,460,819 3,078,172 13,699,063 837,051 1,127,939 38,010 27,715 1,381,150 23,649,919 Period ended March 31, 2015 Associated companies, Jointly-controlled investment and associated companies Related companies Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc. Holanda Netherlands Inc Petroquímica America Austria Argentina Other subsidiaries subsidiaries Other Total Transactions Sales of products 28,380 499,828 581,020 934 83,144 160,904 12,674 526,637 1,893,521 Purchases of raw materials, finished products services and utilities 823,890 121,041 11,509 46,280 2,438,777 3,441,497 Financial income (expenses) (708,341) (1,946,565) (150,472) (87,037) 24,922 21,037 (35,064) (2,881,520) General and administrative expenses - Odeprev 4,587 4,587 16 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated The main transactions with related companies in the period, except for those with subsidiaries of the Company, were: (i) In March 2016, an agreement was entered into with Usina Conquista do Pontal S.A., with Agro Energia Santa Luzia S.A. and with Odebrecht Agroindustrial Participações S.A. to ensure the continued supply of hydrous ethanol to the Company, with technical flexibilities and differentiated commercial conditions, through an advance duly restated by the market rate and guaranteed by Odebrecht S.A. The Companies that are parties to the agreement are indirectly controlled by Odebrecht S.A. The price of hydrous ethanol is based on the Monthly Rate published by the Luiz de Queiroz College of Agriculture (ESALQ) Hydrous Fuel – São Paulo, in R$/liter, of the reference month and with a discount. The Agreement has an estimated maximum amount of R$305,000 and is valid through April 30, 2017. (ii) In March 2016, an agreement was entered into with Refinaria de Petróleo Rio Grandense S.A. (“RPR”) for the sale of gasoil to be used as feedstock in its diesel production process, which is renewed on a monthly basis. (iii) Since March 2016, Braskem maintains agreements for the sale of gasoline to RPR, renewable on a monthly basis. (c) Key management personnel Consolidated Income statement transactions Mar/2016 Mar/2015 Remuneration Short-term benefits to employees and managers 10,280 10,160 Post-employment benefit 76 59 Total 10,356 10,219 17 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated 8. Taxes recoverable The information on taxes recoverable was presented in the 2015 annual financial statements of the Company, in Note 10. Consolidated Parent company Mar/2016 Dec/2015 Mar/2016 Dec/2015 Brazil IPI 47,511 23,996 45,798 22,615 Value-added tax on sales and services (ICMS) - normal operations 414,115 403,842 320,379 310,754 ICMS - credits from PP&E 124,033 121,954 117,688 115,354 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations 21,415 69,431 21,009 69,004 PIS and COFINS - credits from PP&E 233,884 230,030 221,146 217,482 Income tax and social contribution (IR and CSL) 901,651 944,863 774,166 779,277 REINTEGRA program 138,936 274,654 137,100 271,823 Federal supervenience 173,042 173,436 167,642 168,507 Other 18,702 14,281 6,489 6,309 Other countries Value-added tax ("VAT") 271,009 277,751 Income tax 5,449 40,263 Other 4,822 1,559 Total 2,354,569 2,576,060 1,811,417 1,961,125 Current assets 1,081,509 1,272,004 642,787 762,824 Non-current assets 1,273,060 1,304,056 1,168,630 1,198,301 Total 2,354,569 2,576,060 1,811,417 1,961,125 18 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated 9. Investments The information related to investments was presented in the Company’s 2015 annual financial statements, in Note 11. (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted total (%) - 3/31/2016 for the period equity Direct e Indirect Mar/2016 Mar/2015 Mar/2016 Dec/2015 Subsidiaries Alclor 100.00 (947) (809) 34,487 35,435 Braskem Alemanha 100.00 498,052 (34,596) 2,320,183 2,040,998 Braskem America 100.00 425,996 10,897 2,162,497 1,947,177 Braskem America Finance 100.00 93 85 2,911 3,065 Braskem Argentina 100.00 (85) (5,713) 16,061 16,146 Braskem Austria 100.00 (136) (1,590) 4,747 5,118 Braskem Austria Finance 100.00 (8) 72 75 Braskem Holanda 100.00 580,053 (16,893) 1,278,304 958,377 Braskem Holanda Finance 100.00 (4) (15) (12) Braskem Holanda Inc 100.00 (52) (194) (158) Braskem Finance 100.00 26,340 (91,620) (110,673) (137,013) Braskem Idesa 75.00 (111,349) (369,220) (2,767,929) (1,991,690) Braskem Idesa Serviços 75.00 631 4,088 7,376 8,860 Braskem Inc. 100.00 (13,111) 262,012 830,469 843,579 Braskem México 100.00 4,622 34,125 195,207 206,806 Braskem México Sofom 100.00 1,127 6,018 1,566 Braskem México Serviços 100.00 612 2,117 4,934 3,424 Braskem Petroquímica 100.00 152,276 61,580 2,157,510 2,018,696 IQAG 100.00 2,932 1,346 19,866 16,934 Lantana 100.00 93 (148) (954) (1,047) Petroquímica Chile 100.00 1,694 333 9,403 7,707 Quantiq 100.00 10,878 (7,077) 255,225 244,345 Jointly-controlled investment RPR 33.20 4,788 8,173 120,211 145,551 Odebrecht Comercializadora de Energia S.A. ("OCE") 20.00 (82) 216 11,360 11,441 Associates Borealis 20.00 796 8,529 158,887 158,366 19 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (b) Changes in investments – parent company Subsidiaries and jointly-controlled investment Domestic subsidiaries Foreign subsidiaries Domestic associates Total Balance at Dec/2015 2,418,563 2,139,711 31,673 4,589,947 Dividends and interest on capital (13,461) (13,461) Equity of investments Effect of results 163,781 601,232 104 765,117 Adjustment of profit in inventories 1,706 421 2,127 Goodwill amortization (7,954) (7,954) Equity valuation adjustments (10,004) (152,980) (162,984) Currency translation adjustments (135,991) (135,991) Balance at Mar/2016 2,552,631 2,452,393 31,777 5,036,801 (c) Equity accounting results - breakdown Parent company Mar/2016 Mar/2015 Equity in results of subsidiaries, associate and jointly-controlled 767,244 307,623 Amortization of fair value adjustment (7,954) (7,775) Provision for losses on investments 26,339 (235,159) Other - 2 785,629 64,691 20 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (d) Summary of information from the partially owned subsidiary Braskem Idesa Balance sheet Assets Mar/2016 Dec/2015 Liabilities Mar/2016 Dec/2015 Current Current Cash and cash equivalents 128,089 134,639 Trade payables 221,093 429,400 Inventories 159,145 173,129 Project finance 392,181 302,266 Taxes recoverable 178,903 219,071 Other payables 91,558 106,911 Other receivables 126,893 150,109 704,832 838,577 593,030 676,948 Non-current Non-current Project finance 11,040,341 11,975,167 Deferred tax 819,398 825,416 Loan agreements 6,211,364 5,911,266 Other receivables 18,221 32,080 Other payables 104,105 7,065 Property, plant and equipment 14,507,990 15,134,641 17,355,810 17,893,498 Intangible 74,326 80,870 15,419,935 16,073,007 Shareholders' equity Total assets 16,012,965 16,749,955 Total liabilities and shareholders' equity 16,012,965 16,749,955 Statement of operations Statement of cash flows Mar/2016 Mar/2015 Mar/2016 Mar/2015 Gross profit (loss) 2,564 (4,717) Cash flows from operating activities Operating income (expenses), net (29,825) (18,589) Net cash used by operating activities (123,198) (49,925) Financial income (expenses), net (45,711) (28,460) Loss before income tax Net cash used in investing activities Income tax (2,338) (23,337) Net cash provided by financing activities Loss for the period Project finance 9,593 357,319 Related parties 662,966 244,322 672,559 601,641 Exchange variation on cash 13,624 (35,096) Decrease in cash and cash equivalents Represented by Cash and cash equivalents at the beginning for the period 134,639 333,864 Cash and cash equivalents at the end for the period 128,089 302,194 Decrease in cash and cash equivalents 21 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Property, plant and equipment The information on property, plant and equipment was presented in the Company’s 2015 annual financial statements, in Note 12. Consolidated Mar/2016 Dec/2015 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 465,777 465,777 479,621 479,621 Buildings and improvements 5,138,834 (917,734) 4,221,100 5,435,600 (904,324) 4,531,276 Machinery, equipment and installations 36,673,379 (14,914,956) 21,758,423 37,401,007 (14,513,744) 22,887,263 Projects in progress (i) 5,815,999 5,815,999 5,506,044 5,506,044 Other 1,249,616 (674,103) 575,513 1,212,365 (654,606) 557,759 Total 49,343,605 32,836,812 50,034,637 33,961,963 (i) On March 31, 2016, the main amounts included in this account refer to the expenses with the subsidiary Braskem Idesa project (R$2,278,116) and expenses with planned shutdown maintenance which is in preparation or in progress (R$636,416). The balance corresponds mainly to diverse projects aimed at maintenance of plants’ production capacity. Capitalized charges in the period: R$219,536 (R$170,987 on March 31, 2015). Impairment test for property, plant and equipment There were no significant events or circumstances in the period ended March 31, 2016 that indicate the need for impairment testing on the property, plant and equipment. Intangible assets The information on intangible assets was presented in the 2015 annual financial statements of the Company, in Note 13. Consolidated Mar/2016 Dec/2015 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 (1,128,804) 2,058,918 3,187,722 (1,128,804) 2,058,918 Trademarks and patents 289,504 (101,951) 187,553 298,438 (100,782) 197,656 Software and use rights 534,770 (340,205) 194,565 536,786 (336,029) 200,757 Contracts with customers and suppliers 743,353 (350,650) 392,703 795,782 (365,509) 430,273 Total 4,755,349 2,833,739 4,818,728 2,887,604 Impairment of intangible assets with definite and indefinite useful life There were no significant events or circumstances in the period ended March 31, 2016 that indicated the need for updating the impairment testing of intangible assets with indefinite useful life made in the end of 2015, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. 22 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Borrowings The information on borrowings was presented in the 2015 annual financial statements of the Company, in Note 14. Consolidated Annual financial charges Mar/2016 Dec/2015 Foreign currency Bonds and Medium term notes (MTN) Note 12 (a) 15,537,988 17,004,617 Advances on exchange contracts US dollar exchange variation + 3.34% 557,659 255,809 Export prepayment US dollar exchange variation + 1.10% + simiannual Libor 501,538 549,036 BNDES Note 12 (b) 333,295 409,076 Export credit notes Note 12 (c) 1,285,417 1,405,227 Working capital US dollar exchange variation + 1.70% above Libor 1,736,993 1,907,145 Transactions costs (236,137) (248,839) 19,716,753 21,282,071 Current liabilities 1,269,632 763,070 Non-current liabilities 18,447,121 20,519,001 Total 19,716,753 21,282,071 Local currency Export credit notes Note 12 (c) 2,122,870 2,350,965 BNDES Note 12 (b) 2,866,296 3,001,776 BNB/ FINAME/ FINEP/ FUNDES 6.47% 608,886 642,739 BNB/ FINAME/ FINEP/ FUNDES TJLP + 1.90% 2,097 2,177 Fundo de Desenvolvimento do Nordeste (FDNE) 6.50% 52,760 51,939 Other CDI + 0.04% 24,488 23,714 Transactions costs (15,395) (16,581) 5,662,002 6,056,729 Current liabilities 991,908 1,205,469 Non-current liabilities 4,670,094 4,851,260 Total 5,662,002 6,056,729 Current liabilities 2,261,540 1,968,540 Non-current liabilities 23,117,215 25,370,260 Total 25,378,755 27,338,800 Parent company Mar/2016 Dec/2015 Foreign currency Current liabilities 1,767,762 1,361,655 Non-current liabilities 2,861,600 3,355,752 4,629,362 4,717,407 Local currency Current liabilities 991,908 1,205,469 Non-current liabilities 4,670,094 4,851,260 5,662,002 6,056,729 Current liabilities 2,759,670 2,567,124 Non-current liabilities 7,531,694 8,207,012 Total 10,291,364 10,774,136 23 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (a) Bonds Issue amount Interest Consolidated Issue date US$ Maturity (% per year) Mar/2016 Dec/2015 September - 2006 275,000 January - 2017 8.00 201,672 225,637 June - 2008 500,000 June - 2018 7.25 482,209 539,327 May - 2010 400,000 May - 2020 7.00 174,396 188,088 May - 2010 350,000 May - 2020 7.00 1,280,250 1,380,764 October - 2010 450,000 no maturity date 7.38 1,629,720 1,757,160 April - 2011 750,000 April - 2021 5.75 2,730,387 2,953,803 July - 2011 500,000 July - 2041 7.13 1,803,398 2,013,453 February - 2012 250,000 April - 2021 5.75 913,173 987,894 February - 2012 250,000 no maturity date 7.38 905,400 976,200 May - 2012 500,000 May - 2022 5.38 1,818,771 1,969,307 July - 2012 250,000 July - 2041 7.13 901,699 1,006,727 February - 2014 500,000 February - 2024 6.45 1,797,942 2,004,171 May - 2014 250,000 February - 2024 6.45 898,971 1,002,086 Total 5,225,000 15,537,988 17,004,617 (b) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Mar/2016 Dec/2015 Foreign currency Other 2006 October - 2016 US dollar exchange variation + 6.89 2,044 3,204 Braskem Qpar expansion 2007/2008 April - 2016 US dollar exchange variation + 6.89 549 2,426 Green PE 2009 July - 2017 US dollar exchange variation + 6.67 22,528 29,352 Limit of credit II 2009 January - 2017 US dollar exchange variation + 6.67 33,199 47,353 New plant PVC Alagoas 2010 January - 2020 US dollar exchange variation + 6.67 110,209 128,806 Limit of credit III 2011 October - 2018 US dollar exchange variation + 6.51 to 6.54 122,788 149,495 Butadiene 2011 January - 2021 US dollar exchange variation + 6.54 41,978 48,440 333,295 409,076 Local currency Other 2006 September - 2016 TJLP + 2.80 9,032 13,501 Braskem Qpar expansion 2007/2008 February - 2016 TJLP + 2.15 to 3.30 5,372 Green PE 2009 June - 2017 TJLP + 0.00 to 4.78 99,687 119,201 Limit of credit II 2009 January - 2017 TJLP + 2.58 to 3.58 65,619 85,004 Limit of credit II 2009 January - 2021 4.00 to 4.50 92,141 96,698 New plant PVC Alagoas 2010 December - 2019 TJLP + 0.00 to 3.58 221,646 235,641 New plant PVC Alagoas 2010 December - 2019 5.50 25,061 26,732 Limit of credit III 2011 January - 2021 TJLP + 0.00 to 3.58 1,081,689 1,154,552 Limit of credit III 2011 January - 2021 SELIC + 2.58 to 2.78 278,849 284,263 Limit of credit III 2011 December - 2021 3.50 to 7.00 219,816 230,198 Butadiene 2011 December - 2020 TJLP + 0.00 to 3.45 91,911 96,407 Finem 2014 March - 2021 TJLP + 0.00 to 2.78 222,441 215,372 Finem 2014 March - 2021 SELIC + 2.78 170,109 160,603 Finem 2014 March - 2021 6.00 6,664 6,664 Limit of credit IV 2015 January - 2022 TJLP + 0.00 a 2.62 144,175 140,024 Limit of credit IV 2015 January - 2022 SELIC + 2.32 137,456 131,544 2,866,296 3,001,776 Total 3,199,591 3,410,852 24 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (c) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Mar/2016 Dec/2015 Foreign currency US$ November - 2006 167,014 May - 2018 Us dollar exchange variation + 8.10 286,463 308,069 April - 2007 101,605 March - 2018 Us dollar exchange variation + 7.87 184,714 198,782 May - 2007 146,010 May - 2019 Us dollar exchange variation + 7.85 274,018 294,840 January - 2008 266,430 February - 2020 Us dollar exchange variation + 7.30 540,222 603,536 681,059 1,285,417 1,405,227 Local currency Reais April - 2010 50,000 October - 2021 105% of CDI 37,905 36,653 June - 2010 200,000 October - 2021 105% of CDI 151,620 146,611 February - 2011 250,000 October - 2021 105% of CDI 151,620 146,611 April - 2011 (i) 450,000 abr-2019 112,5% of CDI 463,758 464,039 June - 2011 80,000 October - 2021 105% of CDI 60,648 58,644 August - 2011 (i) 400,000 August - 2019 112,5% of CDI 405,474 405,478 June - 2012 100,000 October - 2021 105% of CDI 75,810 73,305 September - 2012 300,000 October - 2021 105% of CDI 227,431 219,917 October - 2012 85,000 October - 2021 105% of CDI 64,439 62,310 February - 2013 (ii) 100,000 September - 2017 8.00 101,183 101,118 February - 2013 (ii) 100,000 February - 2016 8.00 101,248 February - 2013 (ii) 50,000 September - 2017 8.00 50,440 50,440 February - 2013 (ii) 100,000 February - 2016 8.00 101,118 March - 2013 (ii) 50,000 March - 2016 8.00 50,253 June - 2014 (ii) 50,000 June - 2017 7.50 50,010 50,010 June - 2014 (ii) 17,500 June - 2017 8.00 17,504 17,504 June - 2014 (ii) 10,000 June - 2017 8.00 10,002 10,002 September - 2014 100,000 August - 2020 108% of CDI 101,029 104,642 November - 2014 (ii) 150,000 November - 2017 8.00 153,997 151,062 Total 2,642,500 2,122,870 2,350,965 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 14.2.1 (a.i)). (ii) The Company enters into swap transactions for these contracts (from fixed rate to 67.10% to 92.70% of CDI) (Note 14.2.1). 25 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (d) Payment schedule The maturity profile of amounts maturing in the long-term is as follows: Consolidated Mar/2016 Dec/2015 2017 1,269,181 1,737,331 2018 2,468,266 2,633,143 2019 3,176,126 3,320,800 2020 2,568,133 2,757,234 2021 3,909,096 4,257,177 2022 1,891,474 2,071,030 2023 7,668 7,540 2024 2,685,429 2,944,726 2025 and thereafter 5,141,842 5,641,279 Total 23,117,215 25,370,260 (e) Guarantees Braskem gave collateral for part of its borrowings as follows: Total Total Loans Maturity Mar/2016 guaranteed Guarantees BNB December - 2022 157,169 157,169 Mortgage of plants, pledge of machinery and equipment BNB August - 2024 239,899 239,899 Bank surety BNDES December - 2021 3,199,591 3,199,591 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June - 2020 135,801 135,801 Mortgage of plants, land and property, pledge of machinery and equipment FINEP July - 2024 76,017 76,017 Bank surety FINAME February - 2022 2,097 2,097 Pledge of equipment Total 3,810,574 3,810,574 26 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Project finance The information on project finance was presented in the 2015 annual financial statements in Note 15. US$ Consolidated Identification Contract value Value received Maturity Charges (% per year) Mar/2016 Dec/2015 Project finance I 700.000 700.000 February - 2027 Us dollar exchange variation + quarterly Libor + 3.25 2,529,725 2,720,874 Project finance II 210.000 189.996 February - 2027 Us dollar exchange variation + 6.17 761,033 740,902 Project finance III 600.000 600.000 February - 2029 Us dollar exchange variation + 4.33 2,169,555 2,334,133 Project finance IV 660.000 680.004 February - 2029 Us dollar exchange variation + quarterly Libor + 3.88 2,388,521 2,645,645 Project finance V 400.000 400.000 February - 2029 Us dollar exchange variation + quarterly Libor + 4.65 1,448,033 1,557,360 Project finance VI 90.000 89.994 February - 2029 Us dollar exchange variation + quarterly Libor + 2.73 325,095 349,464 Project finance VII 533.095 533.095 February - 2029 Us dollar exchange variation + quarterly Libor + 4.64 1,929,525 2,075,524 Transactions costs (153,480) (173,240) Total 3,193,095 3,193,089 11,398,007 12,250,662 VAT borrowings (i) November - 2029 2.00% above TIIE (ii) 34,515 26,771 34,515 26,771 11,432,522 12,277,433 Current liabilities 392,181 302,266 Non-current liabilities 11,040,341 11,975,167 Total 11,432,522 12,277,433 (i) Financing for Braskem IDESA obtained in Mexican peso paid exclusively using the reimbursement of value-added taxes (Note 8 (a).ii). During the period ended March 31, 2016, the subsidiary Braskem Idesa raised R$91,094 and liquidated R$81,501 (R$80,391 as principal and R$1,110 as interest). (ii) TIIE – “ Tasa de Interés Interbancaria de Equilibrio ” – basic interest rate in Mexico, similar to the CDI overnight rate in Brazil. The maturity profile of this long-term financing, by year of maturity, is as follows: Consolidated Mar/2016 Dec/2015 2017 533,136 687,211 2018 771,776 840,247 2019 801,599 872,994 2020 940,924 1,025,621 2021 1,075,239 1,172,569 2022 895,770 977,593 2023 1,186,548 1,294,219 2024 1,284,077 1,400,843 2025 1,283,676 1,398,554 2026 1,111,309 1,210,426 2027 and thereafter 1,156,287 1,094,890 Total 11,040,341 11,975,167 27 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Financial instruments The information related to financial instruments was presented in the 2015 financial statements of the Company, in Note 16. Non-derivative financial instruments – consolidated Fair value Book value Fair value Note Classification by category hierarchy Mar/2016 Dec/2015 Mar/2016 Dec/2015 Cash and cash equivalents 3 Cash and banks 772,528 873,966 772,528 873,966 Financial investments in Brazil Held-for-trading Nível 2 605,770 605,770 Financial investments in Brazil Loans and receivables 1,502,370 1,823,225 1,502,370 1,823,225 Financial investments abroad Held-for-trading Nível 2 5,248,743 4,136,762 5,248,743 4,136,762 7,523,641 7,439,723 7,523,641 7,439,723 Financial investments 4 Other Held-for-trading Nível 2 1,397 1,172 1,397 1,172 Quotas of receivables investment fund Held-to-maturity 37,457 46,193 37,457 46,193 38,854 47,365 38,854 47,365 Trade accounts receivable 5 2,320,435 2,754,966 2,320,435 2,754,966 Related parties credits 7 Loans and receivables 318,641 155,140 318,641 155,140 Trade payables 9,147,852 11,755,843 9,147,852 11,755,843 Borrowings 12 Foreign currency - Bond Nível 1 15,537,988 17,004,617 12,250,933 14,434,854 Foreign currency - other borrowings 4,414,902 4,526,293 4,414,902 4,526,293 Local currency 5,677,397 6,073,310 5,677,397 6,073,310 Project finance 13 11,586,002 12,450,673 11,586,002 12,450,673 Non-controlling loan in Braskem Idesa 1,580,402 1,538,784 1,580,402 1,538,784 Other payables (BNDESPAR) 279,861 273,294 279,861 273,294 (a) Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 28 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Derivative financial instruments designated and not designated for hedge accounting 14.2.1 Changes Operation characteristics Fair value Principal Net (Asset)Liability Change in Financial Net (Asset)Liability Identification Note hierarchy exposure Derivatives Dec/2015 fair value settlement Mar/2016 Non-hedge accounting transactions Exchange swap Level 2 Argentine peso Dollar (38,990) (5,348) 47,880 3,542 Interest rate swaps Level 2 Fixed rate CDI 8,351 (2,380) (4,456) 1,515 43,424 5,057 Hedge accounting transactions Exchange swap 14.2.1 (a.i) Level 2 CDI Dollar+Interests 1,172,125 (138,043) 675 1,034,757 Interest rate swaps 14.2.1 (a.ii.i) Level 2 Libor Fixed price 35,073 117,643 (18,154) 134,562 1,207,198 1,169,319 Derivatives operations Current assets (53,662) (11,058) Non-current assets (12,280) Current liabilities 57,760 43,615 Non-current liabilities 1,184,741 1,141,819 1,176,559 1,174,376 (a) Operations designated for hedge accounting (a.i) Swaps related to export credit notes (NCE) Hedge Fair value, net Identification Nominal value Financial charges per year Maturity Mar/2016 Dec/2015 Swap NCE I 200,000 Exchange variation + 6,15% August - 2019 267,631 301,325 Swap NCE II 100,000 Exchange variation + 6,15% August - 2019 130,426 147,021 Swap NCE III 100,000 Exchange variation + 6,15% August - 2019 128,076 144,496 Swap NCE IV 100,000 Exchange variation + 5,50% April - 2019 109,006 124,071 Swap NCE V 100,000 Exchange variation + 5,50% April - 2019 108,909 123,966 Swap NCE VI 150,000 Exchange variation + 7,90% April - 2019 178,159 203,675 Swap NCE VII 100,000 Exchange variation + 4,93% April - 2019 112,550 127,571 Total 850,000 1,034,757 1,172,125 Derivatives operations Current assets (11,058) (12,616) Non-Current liabilities 1,045,815 1,184,741 Total 1,034,757 1,172,125 (a.ii) Hedge operation by Braskem Idesa related to project finance This hedge operation shares the same guarantees with the Project finance. 29 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (a.ii.i) Interest rate swap linked to Libor Nominal value Hedge Fair value, net Identification US$ interest rate per year Maturity Mar/2016 Dec/2015 Swap Libor I 299,996 1.9825% May - 2025 30,737 7,997 Swap Libor II 299,996 1.9825% May - 2025 30,771 8,050 Swap Libor III 299,996 1.9825% May - 2025 30,733 7,956 Swap Libor IV 129,976 1.9825% May - 2025 13,317 3,465 Swap Libor V 132,996 1.9825% May - 2025 13,642 3,569 Swap Libor VI 149,932 1.9825% May - 2025 15,362 4,036 Total 1,312,892 134,562 35,073 Derivatives operations Non-current assets (12,280) Current liabilities 38,558 47,353 Non-current liabilities 96,004 Total 134,562 35,073 14.3 Non-derivative liabilities designated for export hedge accounting (a.i) Future exports in U.S. dollars On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Thus, the impact of exchange rates on future cash flows in dollars derived from these exports will be offset by the foreign exchange variation on the designated liabilities, partly eliminating the volatility of results. Exports that were designated and not yet realized amounted to US$6,550,280, as shown below: Total nominal value US$ 2016 632,496 2017 829,684 2018 787,894 2019 733,980 2020 724,000 2021 716,000 2022 719,000 2023 718,372 2024 688,854 6,550,280 Considering the strong cash generation in recent quarters, the Management of the Company believed it was an opportunity to prepay dollar-denominated debt, including liabilities designated as export hedging instruments. As a result of the decision, the amount of US$210,752 was discontinued prospectively. Exchange differences on the discontinued amount, of R$345,442, which is recorded under Shareholders' Equity as “Other comprehensive income” will be transferred to net financial income (expenses) as from April 2016 onwards, as the hedged exports are realized. 30 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated For the portion of hedge accounting discontinued, Braskem will follow the international accounting standards CPCs 38-39-40, IAS 39-32 and IFRS 7. In other words, if the hedging instrument expires or is sold, terminated or exercised, and the hedge was effective before this event (expiration, sale, termination or exercise), the cumulative gain or loss resulting from such hedging instrument will continue to be retained in equity since the period the hedge was in place, and continue to be recognized under shareholders’ equity until the future hedged exports occur. The following table provides the balances of exchange differences recognized in the Company’s net financial income (expenses) due to the realization of exports designated for hedge accounting over the course of the quarter ended March 31, 2016: Conversion rate Total nominal value at i nception Closing rate Total nominal value US$ R$/US$ R$/US$ value R$ First quarter 206,951 2.0017 4.0399 421,800 The following table provides the changes related to hedge operations in the quarter: US$ Exports in Hedge Dec/2015 the period descontinued Mar/2016 Designated balance 6,757,231 (206.951) (210.751) 6,339,529 On March 31, 2016, the maturities of the financial liabilities designated as this hedge, within the scope of the consolidated balance sheet, were as follows: Total nominal value US$ 2016 1,664.035 2017 281.802 2018 1,152.280 2019 444.236 2020 570.782 2021 1,017.703 2022 519.837 2024 688.854 6,339.529 The changes in the exchange differences and the IR and CSL under “Other comprehensive income” (“OCI”) in equity are as follows: 31 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Exchange Net variation IR and CSL effect At December 31, 2015 4,372,294 Exchange variation recorded in the period on OCI / IR and CSL 2,220,529 (754,980) 1,465,549 Exchange variation transferr ed to profit or loss / IR and CSL 421,800 (143,412) 278,388 At March 31, 2016 3,473,902 (a.ii) Liabilities related to the Project Finance of future sales in U.S. dollar On March 31, 2016, hedged sales and the maturities of financial liabilities amounted to US$3,193,089 thousand and were distributed as follows: Total nominal value US$ 2016 67.774 2017 183.253 2018 221.790 2019 229.270 2020 266.690 2021 303.392 2022 253.204 2023 333.093 2024 359.559 2025 357.903 2026 309.240 2027 152.103 2028 124.654 2029 31.164 3,193.089 The changes in the exchange variation and the IR under “Other comprehensive income” are as follows: Exchange Net variation IR effect At December 31, 2015 674,046 Exchange variation recorded in the period on OCI / IR 53,917 (125,806) At March 31, 2016 727,963 14.4 Credit quality of financial assets (a) Trade accounts receivable On March 31, 2016, the credit ratings for the domestic market were as follows: (%) Mar/2016 Dec/2015 1 Minimum risk 6.47 7.67 2 Low risk 40.78 42.84 3 Moderate risk 33.68 33.07 4 High risk 16.62 13.74 5 Very high risk (i) 2.45 2.69 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. 32 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Default indicators for the periods ended : Last 12 months Domestic Export Market Market March 31, 2016 0.48% 0.11% December 31, 2015 0.39% 0.70% March 31, 2015 0.18% 0.68% (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses credit rating from the following agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Braskem’s financial policy determines “A-” as the minimum rating for financial investments. Mar/2016 Dec/2015 Financial assets with risk assessment AAA 5,656,534 5,982,393 AA+ 30 AA 4 27,753 AA- 153,781 163,188 A+ 1,397,662 1,076,803 A 145,357 69,576 A- 170,134 120,219 7,523,502 7,439,932 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 37,457 46,193 Other financial assets with no risk assessment 1,536 963 38,993 47,156 Total 7,562,495 7,487,088 (i) Investments approved by the Management of the Company, as permitted by the Financial Policy. 14.5 Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: 33 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (a) Selection of risks On March 31, 2016, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Brazilian real/Mexican peso exchange rate; · Libor floating interest rate; · Selic interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Value at risk The value at risk of the derivatives held by Braskem which is defined as the loss that could result in one month as from March 31, 2016, with a probability of 5%, and under normal market conditions, was estimated by the Company at US$33,521 for the NCE exchange rate swap (Note 14.2.1(a.i)); and at US$6,987 for the swap of Libor related to Braskem Idesa’s project (Note 14.2.1 (a.ii.i)). (c) Selection of scenarios (c.1) Probable scenario The Market Readout published by the Central Bank of Brazil was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate, Selic basic interest rate and the CDI interest rate, using the reference date of March 31, 2016. According to the Market Readout, at the end of 2016, the U.S. dollar will appreciate by 16.61% against the Brazilian real, compared to the closing PTAX rate at March 31, 2016, while the Selic rate will be 14.25% p.a. The Selic rate is used as a reference for analyses of sensitivity to the CDI. The probable scenario for the TJLP is an increase of 0.50% from the current rate of 7.5%, in line with the size of the government’s most recent decisions to increase or decrease the rate. The Selic rate in this scenario will remain stable by the end of 2016. The Market Readout does not publish forecasts for the Libor interest rate. Therefore, to determine the probable scenario, Braskem considered a 5% increase on current market levels. 34 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (c.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario: Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds (2,544,201) (3,829,537) (7,659,074) BNDES (55,357) (83,324) (166,647) Working capital / structured operations (501,994) (755,602) (1,511,205) Export prepayments (80,797) (121,616) (243,233) Project finance (1,893,102) (2,849,502) (5,699,003) Financial investments abroad (62,498) (94,072) (188,143) Swaps (322,238) (485,033) (647,828) Exchange rate contracts 843,758 1,270,026 2,540,052 Brazilian real/Mexican Peso exchange rate Project Finance (8,136) (8,629) (17,258) Selic interest rate BNDES (97,994) (208,897) Libor floating interest rate Working capital / structured operations (2,212) (11,062) (22,124) Export prepayments (2,137) (10,686) (21,372) Swaps (2,773) (13,961) (28,165) CDI interest rate NCE (56,270) (117,047) NCA (180,248) (389,329) Swaps NCE (224) (446) Financial investments in local currency 61,675 122,973 Probable Possible adverse Extreme adverse Instrument / Sensitivity 8.0% 8.5% 9.0% TJLP interest rate BNDES (53,429) (108,080) (163,975) Other government agents (59) (119) (181) 35 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Taxes payable The information related to taxes payable was presented in the Company’s 2015 annual financial statements, in Note 17. Consolidated Parent company Mar/2016 Dec/2015 Mar/2016 Dec/2015 Parent Company and subsidiaries in Brazil IPI 75,906 61,784 60,037 48,579 IR and CSL 150,700 175,963 29,721 31,325 ICMS 206,254 149,811 178,295 110,669 Other 97,368 88,198 75,613 56,557 Other countries Income tax 247,754 238,645 Value-added tax 62,975 56,975 Total 840,957 771,376 343,666 247,130 Current liabilities 811,383 744,660 315,372 221,305 Non-current liabilities 29,574 26,716 28,294 25,825 Total 840,957 771,376 343,666 247,130 Income tax (“IR”) and social contribution (“CSL”) The information related to income tax and social contribution was presented in the Company’s 2015 annual financial statements, in Note 19. (a) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Mar/2016 Mar/2015 Mar/2016 Mar/2015 Income before IR and CSL 997,825 379,325 669,718 341,170 IR and CSL at the rate of 34% (339,261) (128,974) (227,704) (115,998) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 573 681 267,114 24,595 Other permanent adjustments 87,760 (47,040) 65,606 1,636 Effect of IR and CSL on results of operations 105,016 Breakdown of IR and CSL: Current IR and CSL (331,825) (50,302) (2,960) Deferred IR and CSL 80,897 (125,031) 105,016 (86,807) Total IR and CSL on income statement 105,016 36 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (b) Breakdown of deferred income tax and social contribution Consolidated Parent company Assets Mar/2016 Dec/2015 Mar/2016 Dec/2015 Tax losses (IR) and negative base (CSL) 1,635,962 2,144,798 548,657 288,285 Goodwill amortized 5,669 6,017 5,669 6,017 Exchange variations 1,847,995 2,925,895 1,839,595 2,917,700 Temporary adjustments 763,315 50,628 815,480 823,784 Business combination 189,832 189,403 89,769 89,770 Deferred charges - write-off 20,848 20,848 20,848 20,848 4,463,621 3,320,018 Liabilities Amortization of goodwill based on future profitability 743,505 735,019 654,673 646,194 Tax depreciation 835,316 815,243 764,950 746,432 Temporary differences 470,409 521,030 11,246 11,702 Business combination 208,868 217,182 74,066 79,154 Additional indexation PP&E 104,242 110,731 104,242 110,731 Amortization of fair value adjustments on the assets from the acquisiton of Quattor 289,528 289,528 289,529 Other 147,781 153,590 82,794 83,308 2,799,649 2,842,323 1,981,499 1,967,050 Net 1,663,972 1,338,519 Presentation in the Balance Sheet: Assets 2,363,688 3,226,507 1,338,519 2,179,354 (-) Liabilities 699,716 731,241 37 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (c) Net balance of deferred income and social contribution tax assets and liabilities (consolidated) Mar/2016 Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 3,320,019 (1,981,500) 1,338,519 Braskem Argentina Argentina 12,664 - 12,664 Braskem Alemanha Germany 83,636 - 83,636 Braskem Idesa Mexico 879,419 (60,022) 819,397 Braskem México Serviços Mexico 2,488 - 2,488 Quantiq Brazil 8,564 (1,643) 6,921 Braskem Petroquímica - business combination effects Brazil 100,063 - 100,063 4,406,853 2,363,688 Liabilities Braskem America USA - (459,163) (459,163) Braskem Petroquímica Brazil 56,601 (162,350) (105,749) Braskem Petroquímica - business combination effects Brazil - (134,802) (134,802) Petroquímica Chile Chile 168 (170) (2) 56,769 Dec/2015 Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 4,146,404 (1,967,050) 2,179,354 Braskem Argentina Argentina 8,235 - 8,235 Braskem Alemanha Germany 104,785 - 104,785 Braskem Idesa Mexico 890,723 (65,306) 825,417 Braskem México Serviços Brasil 2,894 - 2,894 Quantiq Brasil 7,811 (1,623) 6,188 Braskem Petroquímica - business combination effects Brazil 99,634 - 99,634 5,260,486 3,226,507 Liabilities Braskem America USA - (509,328) (509,328) Braskem Petroquímica Brazil 76,978 (160,812) (83,834) Braskem Petroquímica - business combination effects Brazil - (138,029) (138,029) Petroquímica Chile Chile 125 (175) (50) 77,103 (d) Realization of deferred income tax and social contribution In the period ended March 31, 2016, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. 38 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Sundry provisions The information on sundry provisions was presented in the 2015 annual financial statements of the Company, in Note 20. Consolidated Parent company Mar/2016 Dec/2015 Mar/2016 Dec/2015 Provision for customers rebates 30,600 46,929 23,417 22,606 Provision for recovery of environmental damages 114,026 127,227 100,786 112,887 Judicial and administrative provisions 580,254 554,479 525,825 501,292 Other 18,031 19,279 2,062 1,754 Total 742,911 747,914 652,090 638,539 Current liabilities 71,512 93,942 62,851 67,190 Non-current liabilities 671,399 653,972 589,239 571,349 Total 742,911 747,914 652,090 638,539 The composition of provisions for judicial and administrative suits is as follows: Consolidated Parent company Mar/2016 Dec/2015 Mar/2016 Dec/2015 Labor claims 164,878 158,711 155,310 148,884 Tax claims Income tax and social contribution 49,512 48,252 8,029 8,029 PIS and COFINS 50,724 49,266 50,724 49,266 ICMS - interstate purchases 201,759 195,320 201,759 195,320 ICMS - other 37,433 36,965 37,433 36,965 Other tax claims 47,146 38,337 47,121 38,317 Societary claims and other 28,802 27,628 25,449 24,511 580,254 554,479 525,825 501,292 39 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Contingencies (a) Allegations Braskem and its subsidiaries are subject to a number of anti-corruption and anti-bribery laws in the countries where they operate, including Federal Law 12,846/2013, or Brazilian Anticorruption Law, in force since January 28, 2014, and the U.S. Foreign Corrupt Practices Act. In early March 2015, declarations made by defendants in judicial proceedings of a criminal nature were made public, in which Braskem, certain former managers and one former executive were cited in allegations of alleged improper payments in order to benefit the Company in raw-material supply agreements entered into with Petrobras (“Allegations”). In light of such facts, the Company's Management and Board of Directors immediately approved the engagement of law firms with vast experience in similar cases in the United States and Brazil to conduct an independent internal investigation into the Allegations ("Investigation"). These firms are conducting the Investigation and will report their findings directly to an Ad Hoc committee of the Board of Directors of the Company. Through said firms, Braskem voluntarily contacted the regulatory agencies of capital markets in Brazil (Securities and Exchange Commission of Brazil - CVM) and the United States (Securities and Exchange Commission – SEC, and the Department of Justice - DOJ) to inform them of the ongoing Investigation. The Company has been cooperating with these agencies and maintaining regular contact therewith through its law firms. The cooperation between the Company and these agencies includes the voluntary submission of documents to the regulatory agencies, as well as compliance with document requests, including the formal request made by the SEC (subpoena) on February 8, 2016. The Company cannot anticipate the duration or outcome of the Investigation, which could take a significant length of time. The Company cannot anticipate the impact of the Investigation and the actions of authorities on the Company, or the resources required to remedy any occurrences. The scope of the Investigation may be expanded to include other matters. The Company cannot forecast the actions said authorities may take, which may include lawsuits brought against the Company or even against current or former officers, directors and employees. Moreover, the authorities with jurisdiction over the Company may impose financial penalties if the Investigation, or a concurrent investigation by authorities, find evidence of unlawful conduct. The financial exposure of the Company may be subject to obligations to indemnify, observing the legal limits, current and former officers, directors and employees for any losses incurred as a result of actions carried out on behalf of the Company, including reimbursement for attorneys’ fees. Additionally, the negative publicity of the Investigation and any potential regulatory sanctions may have a material adverse impact on our businesses, including reducing the demand for our products. Therefore, the Investigation and any concurrent investigation by the applicable authorities, as well as the class action mentioned below, may have a material adverse impact on our businesses, our reputation, financial condition, results of our operations, liquidity and price of any securities issued by the Company. The Management is committed to taking all the necessary measures to clarify the facts and will keep the market informed of any developments in this matter. 40 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (b) Class actions A class action has been filed in the U.S. courts by the Boilermaker-Blacksmith National Pension Trust, as Lead Plaintiff, alleging the Company has made misrepresentations and/or failed to disclose through its SEC filings the existence of unlawful payments. The Company has engaged an expert U.S. law firm to represent it and the Lead Plaintiff is expected to present its mended initial pleading by May 19, 2016. The Company cannot foresee the outcome of this process. The Company may be cited as defendant in other legal actions. Furthermore, the Company is generally required to, observing the legal limits, indemnify directors, officers and employees that are defendants in actions of this nature. Said action requires significant time and dedication of the Management of the Company. The Company may also incur financial obligations that may have a material adverse impact on its financial condition and the results of its operations. (c) Labor (c.1) The labor action mentioned in Note 23(a.i) of the 2015 financial statements ended through a settlement between the parties. (c.2) In the class action suits filed by the Trade Union of Petrochemical and Chemical Workers of Triunfo, Rio Grande do Sul, in the third quarter of 2010, claiming the payment of overtime related to breaks during work shifts and the inclusion of overtime in the calculation of the weekly remunerated rest, in the restated amount of R$369,895, the following developments occurred: (i) the Superior Labor Court (“TST”) upheld the appeal by Braskem to eliminate breaks during work shifts, with the Trade Union filing an appeal at the TST, where it is pending trial; and (ii) judgment for plaintiff in the suit involving the inclusion of overtime in the calculation of the weekly remunerated rest, which was upheld by the Regional Appellate Labor Court ("TRT"), for which Braskem appealed to the TST, which ordered the case to be sent back to the TRT for a new trial. However, as the TRT did not judge on the merits, Braskem appealed once again to the TST. No judicial deposit or other form of security was made for these suits. The description of the main contingent liabilities of the Company was presented in the 2015 annual financial statements, in Note 23. 41 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2015 annual financial statements, in Note 24. (a) Capital Amount of shares Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.95% 305,517,121 38.32% Petrobras 212,426,952 47.03% 75,753,239 21.96% 288,180,191 36.15% ADR (i) 26,859,246 7.79% 26,859,246 3.37% Other 12,907,077 2.86% 161,973,237 46.95% 593,618 100.00% 175,473,932 22.01% Total 451,668,652 100.00% 343,768,220 99.65% 593,618 100.00% 796,030,490 99.85% Treasury shares Braskem shares owned by subsidiary (ii) 1,234,758 0.35 % 1,234,758 0.15% Total 451,668,652 100.00% 345,002,978 100.00% 593,618 100.00% 797,265,248 100.00% (i) American Depositary Receipts traded on the New York Stock Exchange (USA); (ii) These share are considered “treasury shares” in the consolidated shareholders’ equity, amounting to R$48,892. (b) Stock buyback programs On February 11, 2015, Braskem’s Board of Directors approved the fifth program for the repurchase of shares effective for the period between February 19, 2015 and February 19, 2016, through which the Company may acquire up 3,500,000 class A preferred shares at market price. Only one repurchase was made under this program, on March 11, 2015, at the average price of R$11.58. 42 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated (c) Other comprehensive income - shareholders' equity Consolidated Defined Foreign Additional Deemed benefit Foreign currency Loss Total indexation of cost of plan actuarial sales Cash flow translation on interest Braskem Non-controlling PP&E PP&E Gain (loss) hedge hedge adjustment in subsidiary shareholders' interest in (i) (i) (ii) (iii) (iii) (iv) (v) interest Braskem Idesa Total On December 31, 2014 244,831 18,275 387,287 Additional indexation Realization by depreciation or write-off assets (10,317) (10,317) Income tax and social contribution 3,507 3,507 3,507 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (365) (365) (365) Income tax and social contribution 124 124 124 Foreign sales hedge Exchange rate (4,013,139) (4,013,139) (94,833) (4,107,972) Income tax and social contribution 1,320,976 1,320,976 17,746 1,338,722 Fair value of Cash flow hedge Change in fair value (347,224) (347,224) (10,032) (357,256) Transfer to profit or loss (22,911) (22,911) (9,536) (32,447) Income tax and social contribution 118,696 118,696 4,270 122,966 Foreign currency translation adjustment 419,359 419,359 18,399 437,758 On March 31, 2015 238,021 18,034 806,646 On December 31, 2015 217,595 17,309 1,097,009 Additional indexation Realization by depreciation or write-off assets (10,317) (10,317) Income tax and social contribution 3,508 3,508 3,508 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (365) (365) (365) Income tax and social contribution 124 124 124 Foreign sales hedge Exchange rate 2,085,737 2,085,737 (44,931) 2,040,806 Transfer to profit or loss 421,800 421,800 421,800 Income tax and social contribution (857,954) (857,954) 13,479 (844,475) Fair value of Cash flow hedge Change in fair value 53,931 53,931 (27,812) 26,119 Transfer to result 1,904 1,904 (105) 1,799 Income tax and social contribution (22,334) (22,334) 8,375 (13,959) Fair value of cash flow hedge from jointly-controlled (10,004) (10,004) (10,004) Foreign currency translation adjustment (135,991) (135,991) 71,359 (64,632) On March 31, 2016 210,786 17,068 961,018 (i) Realization as the asset is depreciated or written-off. (ii) Realization upon extinction of the plan. (iii) Realization upon maturity, prepayment or loss of efficacy for hedge accounting. (iv) Realization upon write-off of subsidiary abroad. (v) Realization upon divestment or transfer of control of subsidiary. 43 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Earnings per share The information related to the earnings per share of the Company was presented in its 2015 annual financial statements, in Note 25. The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Mar/2016 Mar/2015 Profit for the period attributed to Company's shareholders 774,734 251,403 Distribution of dividends attributable to priority: Preferred shares class "A" 208,409 208,409 Preferred shares class "B" 360 360 208,769 208,769 Distribution of 6% ​​of unit value of common shares 273,824 42,634 Distribution of plus income, by class Common shares 165,885 Preferred shares class "A" 126,256 292,141 Reconciliation of income available for distribution, by class (numerator): Common shares 439,709 42,634 Preferred shares class "A" 334,665 208,409 Preferred shares class "B" 360 360 774,734 251,403 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 Preferred shares class "A" 343,768,220 343,830,342 Preferred shares class "B" 593,618 593,818 796,030,490 796,092,812 Profit per share (in R$) Common shares 0.9735 0.0944 Preferred shares class "A" 0.9735 0.6061 Preferred shares class "B" 0.6065 0.6062 (i) Calculation of weighted average of outstanding shares at the beginning of the period, adjusted by the number of shares repurchased during the period ended March 31, 2015, multiplied by a weighted time factor: Preferred shares class "A" Outstanding Weighted Note shares average Balance at December 31, 2014 343,848,120 343,848,120 Repurchase of treasury shares 19(b) (80,000) (17,778) Balance at March 31, 2015 343,768,120 343,830,342 44 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Net sales revenues The information on net sales revenue was presented in the 2015 annual financial statements of the Company, in Note 26. Consolidated Parent company Mar/2016 Mar/2015 Mar/2016 Mar/2015 Sales revenue Domestic market 8,337,765 7,674,427 8,470,511 7,174,835 Foreign market 5,800,842 4,264,711 2,403,333 1,615,977 14,138,607 11,939,138 10,873,844 8,790,812 Sales deductions Taxes (1,861,544) (1,673,392) (1,840,437) (1,461,422) Sales returns (105,122) (70,424) (85,251) (72,512) (1,966,666) (1,743,816) (1,925,688) (1,533,934) Net sales revenue 12,171,941 10,195,322 8,948,156 7,256,878 Financial results The information on financial results was presented in the 2015 annual financial statements of the Company, in Note 29. Consolidated Parent company Mar/2016 Mar/2015 Mar/2016 Mar/2015 Financial incomes Interest income 112,850 152,115 92,646 72,672 Monetary variations 41,514 38,705 39,009 28,136 Exchange rate variations (430,911) 402,395 (818,713) 1,057,485 Other 13,432 10,108 12,408 7,853 603,323 1,166,146 Financial expenses Interest expenses (425,457) (422,194) (422,874) (416,177) Monetary variations (105,034) (84,778) (105,037) (84,086) Exchange rate variations (425,773) (451,495) (2,922) (971,708) Inflation adjustments on fiscal debts (27,613) (8,918) (25,867) (7,421) Discounts granted (20,863) (48,056) (15,866) (34,905) Loans transaction costs - amortization (15,100) (20,450) (1,299) (1,713) Adjustment to present value - appropriation (138,159) (111,731) (131,434) (107,150) Other (54,291) (44,480) (29,125) (28,504) Total Consolidated Parent company Mar/2016 Mar/2015 Mar/2016 Mar/2015 Interest income Held for sale 4,415 22,362 8,984 10,838 Loans and receivables 93,608 52,932 71,399 49,246 Held-to-maturity 8,514 8,317 8,514 8,317 106,537 83,611 88,897 68,401 Other assets not classifiable 6,313 68,504 3,749 4,271 Total 112,850 152,115 92,646 72,672 45 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Expenses by nature The information on expenses by nature was presented in the 2015 annual financial statements of the Company, in Note 30. Consolidated Parent company Mar/2016 Mar/2015 Mar/2016 Mar/2015 Raw materials other inputs (7,286,714) (7,141,820) (5,876,379) (4,891,746) Personnel expenses (637,648) (552,904) (457,184) (404,316) Outsourced services (469,769) (381,240) (326,910) (298,761) Tax expenses (3,686) (3,120) (1,481) (1,735) Depreciation, amortization and depletion (582,819) (518,805) (490,773) (442,786) Freights (503,801) (429,418) (360,731) (314,954) Other operating income (expenses), net (215,961) (201,914) (141,535) (140,583) Total Classification by function: Cost of products sold (8,924,605) (8,590,489) (7,153,761) (6,067,009) Selling and distribution (319,877) (261,924) (222,625) (194,937) Distribution (348,717) (297,096) (194,041) (209,415) General and administrative (42,594) (39,819) (23,065) (27,360) Research and development (64,605) (39,893) (61,501) 3,840 Total 46 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Segment information The information by segment was presented in the 2015 annual financial statements, in Note 31. Mar/2016 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 5,949,856 (4,814,505) 1,135,351 (154,698) (32,526) 948,127 Polyolefins 5,091,772 (4,048,606) 1,043,166 (313,602) (12,163) 717,401 Vinyls 746,358 (676,611) 69,747 (55,398) 64 14,413 USA and Europe 2,534,641 (1,623,713) 910,928 (122,818) 1,978 790,088 Chemical distribuition 213,909 (168,940) 44,969 (34,257) 1,691 12,403 Total Other segments (i) 171,134 (165,421) 5,713 (31,444) (3,332) (29,063) Corporate unit (19,834) 1,687 (20,317) (38,464) Braskem consolidated before eliminations and reclassifications Eliminations and reclassifications (2,535,729) 2,573,191 37,462 20,863 58,325 Total Mar/2015 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 5,100,026 (4,629,944) 470,082 (157,188) (6,583) 306,311 Polyolefins 4,605,943 (3,714,139) 891,804 (277,232) (6,302) 608,270 Vinyls 639,826 (599,738) 40,088 (51,116) 4,837 (6,191) USA and Europe 1,751,244 (1,582,825) 168,419 (88,981) 79,438 Chemical distribuition 193,009 (152,199) 40,810 (30,156) 148 10,802 Total Other segments (i) 106,689 (77,189) 29,500 (51,853) (1,750) (24,103) Corporate unit 9,631 2,003 (30,243) (18,609) Braskem consolidated before eliminations and reclassifications Eliminations and reclassifications (2,201,415) 2,165,545 (35,870) 48,056 12,186 Total (i) This segment includes the results of the subsidiary Braskem Idesa. 47 Braskem S.A. Notes to the financial statements at March 31, 2016 All amounts in thousands, unless otherwise stated Subsequent events On April 6, 2016, the Annual Shareholders’ Meeting approved the payment of dividends for the fiscal year ended December 31, 2015, in the amount of R$1,000,000, which will be paid as from April 15, 2016. Additionally, on the same date, Braskem Idesa produced the first batch of polyethylene in the Petrochemical Complex in Mexico. The plant’s commissioning began in December 2015 with the startup of the utilities area, followed by the cracker in March 2016. Over the coming months, the goal is to ramp up operations to reach the complex’s annual polyethylene production capacity of 1.05 million tons. 48 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 6 , 2016 BRASKEM S.A. By: /s/Pedro v an Langendonck Teixeira de Freitas Name: Pedro v an Langendonck Teixeira de Freitas Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
